Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 06/14/2022. 
The status of the Claims is as follows:
Claims 9 and 13-15 have been cancelled;
Claims 4, 5, and 12 have been amended;
Claims 1-8 and 10-12 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US 20160204475; White).

Regarding Claim 1 White discloses an electrical device system comprising: 
a first power supply device (20a4) that is able to selectively output a first voltage and a second voltage larger than the first voltage; (par 440, 445)
a second power supply device (20A3) that is able to output the second voltage; (par 437, 440, 450)
a first device main body (10A1) to which the first power supply device (20A4) is connectable and the second power supply device (20A3) is not connectable, and driven at the first voltage; (par 443-445) and 
a second device main body (10A3) to which the first power supply device (20a4) and the second power supply device (20A3) are connectable, and driven at the second voltage. (par 448-457)

Regarding Claim 2 White discloses the invention as described above. White further discloses the second power supply device (20A3) has a power supply-side erroneous attachment prevention section configured to prevent connection to the first device main body (10A1). (par 958)

Regarding Claim 3 White discloses the invention as described above. White further discloses each of the first power supply device (20A4) and second power supply devices (20A3) comprise a slide rail (par 752) configured to guide attachment to the second device main body (10A3) in a first direction, and a latch section (par 752) configured to fix the first or second power supply device to the second device main body (10A3), and the power supply-side erroneous attachment prevention section is provided in a region in which the latch section is disposed in a direction crossing the first direction.

Regarding Claim 4 White discloses the invention as described above. White further discloses the second device main body (10A3) comprises a device-side erroneous attachment prevention section configured to prevent attachment of a third power supply device (20A2) that outputs the first voltage (par 437), and a device-side attachment permitting section (par 485) configured to permit insertion of the power supply-side erroneous attachment prevention section, and the device-side erroneous attachment prevention section (par 485) and the device-side attachment permitting section are separated from each other in the first direction. (par 437-485)

Regarding Claim 5 White discloses the invention as described above. White further discloses the first power supply device (20A4) is configured to output the first voltage when connected to the first device main body (10A1), and output the second voltage when connected to the second device main body (10A3). (par 445, 454-456)

Regarding Claim 6 White discloses an electrical device system comprising: 
a low voltage power supply device (20A1) that is able to output a low voltage, 
a variable-voltage power supply device (20A4) that is able to selectively output a high voltage or a low voltage, (par 437)
a low voltage device main body (10a1) to which the low voltage power supply device (20A1) or the variable-voltage power supply device (20a4) is selectively attachable, and 
a common device main body (418) to which the variable-voltage power supply device (20A4) is attachable, wherein the low voltage power supply device (20A1) has a power supply-side main erroneous attachment prevention section configured to abut a device-side main erroneous attachment prevention section provided on the common device main body and to prevent attaching to the common device main body. (par 752, 765)

Regarding Claim 7 White discloses the invention as described above. White further discloses further comprising: a high voltage power supply device (20A3) that is able to output a high voltage, wherein the high voltage power supply device (20A3) has an auxiliary erroneous attachment prevention section that abuts the low voltage device main body (10a1). (par 753)

Regarding Claim 8 White discloses the invention as described above. White further discloses the variable-voltage power supply device (20a4) has a plurality of power storage units that are able to output a low voltage, the common device main body (418) has a serial connecting circuit configured to connect the power storage units in series when the variable-voltage power supply device (20a4) is attached, and the low voltage device main body (10a1) has a parallel connecting circuit configured to connect the power storage units in parallel when the variable-voltage power supply device (20a4) is attached. (par 765)

Regarding Claim 10 White discloses an electrical device comprising: 
a device main body (10a2) to which any one of a variable-voltage power supply device (20A4) and a high voltage power supply device (20A3) is selectively detachably attached, the variable- voltage power supply device (20A4) is able to selectively output a high voltage or a low voltage, the high voltage power supply device (20A3) is able to output a high voltage, 
wherein the device main body comprises: 
a device-side main erroneous attachment prevention section (par 752, 765) configured to avoid abutting a power supply-side main erroneous attachment prevention section (par 752, 765) provided on the variable-voltage power supply device (20A4) and the high voltage power supply device (20A3), and abut a power supply-side main erroneous attachment prevention section (par 752, 765) provided on a low voltage power supply device (20A1) that is able to output a low voltage and to prevent attaching to the low voltage power supply device; and 
a device-side attachment permitting section (par 485) combined with a power supply-side auxiliary erroneous attachment prevention section (par 753) provided on the high voltage power supply device (20A3) and to permit attaching to the high voltage power supply device.

Regarding Claim 11 White discloses the invention as described above. White further discloses the power supply-side main erroneous attachment prevention section (par 752, 765) is provided on a rear end portion side of the power supply device (20A3, 20A4) in a direction of attachment of the power supply device (20A3, 20A4) to the device main body (10A2), the power supply-side auxiliary erroneous attachment prevention section (par 753) is a protrusion (522) provided on a tip portion side of the power supply device (20A3, 20A4) in the attachment direction, and the device-side attachment permitting section is a concave section (516) with which the protrusion (522) is combined. (par 782)

Regarding Claim 12 White discloses the invention as described above. White further discloses the variable-voltage power supply device (20A4) has a plurality of power storage units that are able to output a low voltage, and the device main body (10A2) is configured to connect the power storage units in series when the variable-voltage power supply device (20A4) is attached. (par 765)

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.

Applicant’s Argument: White fails to disclose the feature of “a first device main body (10b) to which…and the second power supply device is not connectable, and driven at the first voltage” of claim 1 of the present application. 
Examiner’s Response: In par 443 White discloses that the low rated voltage power tools (10a1) have an interface 22a that is configured to couple with an interface (16a) on a battery pack that has a corresponding low voltage. Par 524 mechanical lockout, par 553 &  575 White discloses a mechanical lockout to prevent physical access to the power supply. Par 958 White discloses medium rate battery can not operate in a low rated voltage tool preventing damage to the low rated voltage tool. 

Applicant’s Argument: White fails to disclose the feature “wherein the low voltage power supply device (20a, 20b) has a power supply-side main erroneous attachment prevention section (25) configured to abut a device-side main erroneous attachment prevention section (33a) provided on the common device main body (10c, 10g) and to prevent attaching to the common device main body (10c, 10g)”
Examiner’s Response: At par 752 White discloses a physical connection between the power tool and the power supply, par 765 further discloses the types of mechanical connections between battery and tool and that the conversion elements (466) are sized and positioned to be received in corresponding battery pack conversion slots (436).  At par 497 White discloses a mechanical lock out; par 553 mechanical lockout to ensure only one of the AC or DC power supplies are utilized, blocking access to one of the AC or DC power supply. Since White discloses structures on the tool that mate with corresponding structures on the battery and further discloses a mechanical lockout to prevent connection of an undesirable battery, the Examiner has determined that the disclosure of White reads over the claimed limitations. 

Applicant’s Argument: White fails to disclose the feature of “a device-side main erroneous attachment prevention section (33a)…abut a power supply side main erroneous attachment prevention section (25) provided on a low voltage power supply device (20a, 20b) that is able to output a low voltage and to prevent attaching to the low voltage power supply device (20a, 20b)
Examiner’s Response: At par 752 White discloses a physical connection between the power tool and the power supply, par 765 further discloses the types of mechanical connections between battery and tool and that the conversion elements (466) are sized and positioned to be received in corresponding battery pack conversion slots (436).  At par 497 White discloses a mechanical lock out; par 553 mechanical lockout to ensure only one of the AC or DC power supplies are utilized, blocking access to one of the AC or DC power supply. Since White discloses structures on the tool that mate with corresponding structures on the battery and further discloses a mechanical lockout to prevent connection of an undesirable battery, the Examiner has determined that the disclosure of White reads over the claimed limitations. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Primary Examiner, Art Unit 3731